Citation Nr: 1719152	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  11-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.

2.  Entitlement to service connection for left carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1994.  

The issues of entitlement to entitlement to service connection for right and left carpal tunnel syndrome came to the Board of Veterans Appeals' (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO). 

In a September 2014 decision, the Board reopened issue of entitlement to service connection for right carpal tunnel syndrome, and remanded the issues of entitlement to service connection for right and left carpal tunnel syndrome for additional development.  At that time, entitlement to a total disability rating due to individual unemployability (TDIU) was also on appeal.  Entitlement to TDIU was granted in September 2014.  To date, the Veteran has not expressed disagreement with this decision and, as such, the issue of entitlement to TDIU is no longer on appeal. 

Following the last supplemental statement of the case in December 2015, new evidence, in the form of VA treatment records, has been associated with the Veteran's claims folder unaccompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).  However, as this evidence is either not relevant to the claims being decided or is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claims with no prejudice to the Veteran.


FINDING OF FACT

Right and left carpal tunnel syndrome was not manifested during service or otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).

2.  The criteria for service connection for left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.

VA has also satisfied its duty to assist as to these issues.  The electronic claims folder contains service treatment records, private medical records, a July 2015 VA examination, and a December 2015 VA opinion.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.  After review of the examination of record regarding the wrists, the Board finds that the VA examiner provided an adequate opinion based on a correct factual basis.

The agency of original jurisdiction (AOJ) substantially complied with the September 2014 remand orders, namely obtaining an additional VA examination.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran underwent an additional VA examination in July 2015, and an additional opinion was obtained in December 2015.  A supplemental statement of the case was issued in December 2015. 

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection

Rules and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In order to establish a right to compensation for a present disability, a Veteran must show three things: 1) the existence of a present disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) [table].

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: 1) the layperson is competent to identify the medical condition; 2) the layperson is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

Service treatment records (STRs) include July 1987 medical history and physical examination reports which fail to show any complaints or diagnosis of a bilateral wrist disorder.  In a January 1989 STR, the Veteran complained aches in all her joints including her wrists and fingers.  Physical examination showed no obvious deformity.  She had full range of motion of the arms.  The examiner noted "? multiple joint complaints."  During a February 1989 follow-up, the Veteran continued to complain of body achiness.  The examiner noted unknown etiology of aches.  A consultation was suggested with rheumatology for possible fibromyalgia.  In dental health questionnaires dated in June 1989, May 1992, and May 1993, the Veteran denied painful joints.  In a dental health questionnaire dated in January 1994, the Veteran complained of painful joints.  In an October 1992 separation medical history report, the Veteran complained of swollen or painful joints.  The examiner noted a diagnosis of chondromalacia.  An October 1992 separation physical examination noted upper extremities as normal.  

During a November 1994 VA examination, the examiner noted the Veteran fell in service and injured her right wrist.  She complained of arthralgia of all joints, which is aggravated by cold, wet weather.  She reported she is right-handed.  Upon physical examination, the examiner noted tenderness over the right carpal tunnel.  Range of motion of the left wrist was noted as 60 degrees dorsiflexion and 80 degrees palmar flexion.  Range of motion of the right wrist was noted as dorsiflexion to 70 degrees, and palmar flexion to 80 degrees.  The diagnosis was right carpal tunnel syndrome.  

In an August 2010 VA treatment record, the examiner referred to an EMG nerve conduction study dated in June 2010 which showed mild median neuropathy at the left wrist only.  The Veteran reported numbness and tingling in both wrists.  The assessment was carpal tunnel syndrome mostly in the left hand, but with bilateral symptoms.  

In February and March 2013 VA progress notes, the Veteran complained of pain in her wrists.  

During a July 2015 VA examination, the examiner noted negative findings of Phalen's sign and Tinel's sign tests.  Additionally, vibration and pinprick testing of the bilateral upper extremities were intact.  The examiner indicated that there was no evidence of treatment for carpal tunnel syndrome.  The examiner determined a diagnosis of a chronic disability was not established.  However, the examiner also indicated that the Veteran's STRs were not available for review.  

A December 2015 VA opinion indicated the claims file, including the STRs, was reviewed.  The examiner referred to the Veteran's complaints of joints pains in service.  The examiner also noted the Veteran was referred to rheumatology at that time and given a presumptive diagnosis of fibromyalgia, but the remainder of the Veteran's STRs, including, but not limited to, separation examination are silent for continued, chronic treatment of fibromyalgia.  The examiner also referred to the June 2010 EMG report in which the Veteran reported numbness of the bilateral hands for a few months.  She stated the tingling sensation involved the front and back of the hands and all 5 digits.  She reported an old neck injury from a motor vehicle accident 20 years prior.  The report showed evidence of a very mild median neuropathy across the left wrist.  The examiner indicated that review of the STRs fail to show diagnosis or treatment for a chronic disability with regard to carpal tunnel syndrome (median neuropathy) of either upper extremity during active military service.  The review of current medical literature is silent for any mechanism by which lumbosacral or cervical strain, inflammation of the sciatic nerves, limited extension of the thigh, limited extension of the knee, limited motion of the jaw, or major depressive disorder may cause or aggravated carpal tunnel syndrome.  The Veteran's left carpal tunnel syndrome diagnosed in 2010 is a stand-alone entity, neither due to nor aggravated by active military service or any other service-connected disabilities.  

After a review of the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection right and left carpal tunnel syndrome.

On the right, the Board notes that there is no current diagnosis of right carpal tunnel syndrome.  Although the November 1994 VA examination included a diagnosis of right carpal tunnel syndrome, the June 2010 EMG report only showed carpal tunnel syndrome on the left.  A July 2015 VA examiner also found no evidence of carpal tunnel syndrome on either side.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied 'when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim.'  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

On the left, the Board finds the probative evidence indicates that the Veteran's left carpal tunnel syndrome did not first manifest during active service.  In addition, she did not have characteristic manifestations sufficient to identify a chronic disease entity during service.  Although, she complained of joint pain at separation, the clinical evaluation was normal. 

The Board finds that the overall weight of the evidence is against granting service connection for left carpal tunnel syndrome.  No medical professional has ever suggested that the Veteran's left carpal tunnel syndrome was related to her military service, to include as secondary to service-connected disability, and the Veteran has not presented, identified, or alluded to the existence of any such medical evidence or opinion.  Furthermore, the VA examiners considered the Veteran's claims file, her contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's left carpal tunnel syndrome was not incurred during active service nor caused or aggravated by service or service-connected disability. 

The Board has considered the Veteran's statements made in support of her claims; however, she has not demonstrated any specialized knowledge or expertise indicating she is capable of rendering a competent medical opinion on this determinative issue of causation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of right and left carpal tunnel syndrome and whether they were caused or aggravated by her service, this falls outside the realm or purview of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and these claims of entitlement to service connection for right and left carpal tunnel syndrome resultantly must be denied.


ORDER

Entitlement to service connection for right carpal tunnel syndrome is denied.

Entitlement to service connection for left carpal tunnel syndrome is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


